Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “generate a plurality of segments of a spectrogram using a first neural network …; generate, based on the plurality of spectrogram segments, a plurality of speech segments using a second neural network wherein generating a first speech segment and a second speech segment of the plurality of speech segments includes: determining a probability distribution for a first spectrogram segment of the plurality of spectrogram segments; sampling the probability distribution for the first spectrogram segment to generate the first speech segment of the plurality of speech segments; scaling the first speech segment of the plurality of speech segments; and sampling the scaled first speech segment to determine the second speech segment; …”

Wu et al (US Publication No.: 20200051583)
	Wu et al discloses a text to speech model comprising a first neural network and a second neural network. Fig. 5 discloses processing the mel-frequency spectrogram to generate a probability distribution over possible audio output samples and sample from 

Wang et al (US Publication No.: 20200219517)
	Wang et al discloses speech segmentation comprising windowing audio data, extracting speaker discriminative embedding from segments and probabilistic generative model. Such reference fails to disclose the invention as recited above.

Tomita (US Publication No.: 20190295529)
	Tomita discloses segmentation of audio signal. Fig. 3 shows the segmentation of the audio signal into frames. Fig. 4 shows the neural network that produces posterior probabilities of an audio signal representing each of the states of each phonemes in the mono-phone model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655